     Case 1:21-cr-00164-DAD-BAM Document 15 Filed 09/01/21 Page 1 of 3


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorneys
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA                          Case No. 1:21-cr-00164-DAD-BAM
13                   Plaintiff,                          STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; AND ORDER
14
            v.
15
      THOMAS PATRICK DAY,                               DATE: September 8, 2021
16                                                      TIME:  1:00 p.m.
                     Defendant.                         JUDGE: Hon. Barbara A. McAuliffe
17
18
            IT IS HEREBY STIPULATED by and between the parties through their respective
19
     counsel that the Status Conference scheduled for September 8, 2021, at 1:00 p.m., may be
20
     continued until October 13, 2021, at 1:00 p.m., before the Honorable Barbara A. McAuliffe. The
21
     government has produced discovery to defense counsel. Defense counsel has further
22
     investigation to perform in this case. The parties agree that time under the Speedy Trial Act shall
23
     be excluded through October 13, 2021, in the interests of justice, including but not limited to, the
24
     need for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§
25
     3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
26
     ///
27
     ///
28
     ///
     Case 1:21-cr-00164-DAD-BAM Document 15 Filed 09/01/21 Page 2 of 3


1    ///
2    The parties will further agree that the ends of justice served by taking this action outweigh the
3    best interests of the public and of the Defendant to a speedy trial.
4
5     Dated: September 1, 2021                           /s/ Benjamin Gerson
                                                         BENJAMIN GERSON
6                                                        Counsel for Defendant Thomas Day
7
      Dated: September 1, 2021                           /s/ Joseph Barton
8
                                                         JOSEPH BARTON
9                                                        Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 1:21-cr-00164-DAD-BAM Document 15 Filed 09/01/21 Page 3 of 3


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorneys
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA                          Case No. 1:21-cr-00164-DAD-BAM
12
                    Plaintiff,                          ORDER
13
            v.
14
      THOMAS PATRICK DAY,
15
                    Defendant.
16
17
                                                ORDER
18
            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
19
     for September 8, 2021, at 1:00 p.m. is continued until October 13, 2021, at 1:00 p.m., before
20
     the Honorable Barbara A. McAuliffe. The period through October 13, 2021, inclusive, is
21
     excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
22
23
     IT IS SO ORDERED.
24
25      Dated:    September 1, 2021                          /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                    3
